Citation Nr: 0117809	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-03 666	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
May 1945; he died in June 2000. The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.


REMAND

The appellant claims that the veteran's service-connected 
disability, which consisted of post traumatic stress disorder 
with dysthymic disorder, contributed to the chronic 
conditions that ultimately led to his death.  Upon a 
preliminary review of the claims file, the Board finds that 
additional development is needed before the Board may proceed 
with appellate review.

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which heightens the VA's duty to 
assist claimants in establishing claims for VA benefits. This 
law, which is more favorable to the appellant than the prior 
law, has not yet been applied to the present case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ([w]hen a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
claimant will apply).  The newly defined duty to assist 
includes obtaining medical records, particularly when the VA 
is put on notice as to their possible existence and 
relevance.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5103A(b).

A review of the record in this particular case, indicates 
that the veteran died on June [redacted], 2000.  The immediate cause 
of death, as reported on the certificate of death, was 
hypotension and pneumonia.  The veteran's place of death was 
Baystate Medical Center.  Currently, there is no indication 
in the claims file that an attempt has been made to obtain 
the terminal medical reports from the referenced medical 
facility.  Because these records might be pertinent to the 
basis or denial of the appellant's cause of death claim, a 
reasonable effort should be made to obtain the outstanding 
records in accordance with the Veterans Claims Assistance Act 
of 2000.

The Board is also required to consider all the issues that 
have been reasonably raised by the record.  See Douglas v. 
Derwinski, 1 Vet. App. 435, 438-39 (1992).  In this regard, 
the Board notes that various outstanding claims in the 
present case have not yet been adjudicated by the RO.

For instance, the record indicates that the veteran filed 
claim for a total rating based on individual unemployability 
due to his service connected PTSD with dysthymic disorder 
(TDIU) in December 1984.  In addition to his TDIU claim, the 
veteran submitted medical evidence in the form of a medical 
statement referencing both his lupus and psychiatric 
condition.  Based on the submission of this claim in 
conjunction with the medical statement, the RO must properly 
consider and adjudicate the veteran's TDIU claim.  See 
Roberson v. Principi, No. 00-7009, slip op. at 10 (Fed. Cir. 
May 29, 2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
requirements of 38 C.F.R. § 3.155(a) are met, and VA must 
consider a claim for TDIU.); Norris v. West, 12 Vet. App. 413 
(1999).  In considering the veteran's pending TDIU claim, the 
Board also notes that the veteran filed an additional pending 
claim, dated in June 1991, which raised the issue of 
entitlement to service connection for lupus disease as 
secondary to the veteran's service-connected PTSD with 
dysthymic disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Secondary service-connection may be established for a 
disorder which is aggravated by a service-connected 
disability.)  Because TDIU ratings may be assigned as the 
result of a single, or two or more service-connected 
disabilities which render an individual unable to work, (see 
38 C.F.R. §§ 3.340, 3.341, 4.16(a)), the Board finds that 
further adjudication is warranted in regards to both the 
veteran's December 1984 TDIU claim and his June 1991 claim 
for secondary service connection for lupus, which remained 
open and pending at the time of his death.  Specifically, it 
is of particular importance that the RO adjudicate the 
veteran's pending claims, as they are inextricably 
intertwined and materially affect the outcome of the 
appellant's unadjudicated claims for accrued benefits and 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); see also Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

The record indicates the appellant filed a currently pending 
claim for both accrued benefits and DIC in July 2000.

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death . . . and due and unpaid for a period 
not to exceed two years [which] . . . upon the death of such 
individual be paid as follows: . . . [u]pon the death of the 
veteran, to . . . [t]he veteran's spouse . . . ."  38 
U.S.C.A.                  § 5121(a)(2)(A) (West 1991 & Supp. 
2000); 38 CFR § 3.1000(a)(1)(i) (2000).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).

As previously mentioned, the veteran had a TDIU claim pending 
at the time of his death.  Presently, it has not yet been 
determined whether or not the veteran had benefits owing to 
him at the time of his death based on his December 1984 TDIU 
claim.  Therefore, this claim must first be adjudicated by 
the RO as the outcome of such, is a determinative factor 
affecting the appellant's subsequent claims for accrued 
benefits and  DIC.  More specifically, should the RO 
determine that the veteran's was entitled to a TDIU rating 
prior to his death, then the appellant would subsequently be 
entitled to receive accrued benefits for a period not to 
exceed two years.  38 C.F.R. § 3.1000(a)(1)(i).

A favorable determination regarding the veteran's original 
December 1984 TDIU claim, would likewise affect the 
appellant's DIC claim pursuant to 38 U.S.C.A. § 1318, in that 
DIC payments may be authorized for a survivor of veteran who 
was totally service-connected disabled at the time of death, 
but whose death was not the result of his/her service-
connected disability.  Among the ways a survivor may qualify, 
is if the veteran was continuously rated totally disabled for 
a period of 10 or more years immediately preceding death.  In 
the present case, the veteran passed away in June 2000, and 
his original claim for TDIU was filed more than ten years 
preceding his death.  38 U.S.C.A. § 1318 (a), (b); 38 C.F.R. 
§ 3.22 (a).  Therefore, the appellant in this case is 
potentially eligible for DIC benefits based on the duration 
requirements of section 1318.

In sum, the Board is of the opinion that in light of the 
Harris decision, the issues of (1) entitlement to a TDIU 
rating, for the purpose of accrued benefits, (2) entitlement 
to secondary service connection for lupus, for the purpose of 
accrued benefits, and (3) entitlement to DIC under 
38 U.S.C.A. § 1318, should be resolved prior to appellate 
consideration by the Board.

Accordingly, in order to give the appellant every 
consideration with respect to the issues reasonably raised by 
the record, and to ensure compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain and 
associate with the claims folder a copy 
of the veteran's terminal hospital report 
from Baystate Medical Center.  If any 
such records are unavailable, the reasons 
for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  Then, after any additional 
development deemed necessary by the RO, 
the RO should adjudicate the issues of 
(1) entitlement to secondary service 
connection for lupus, for the purpose of 
accrued benefits, taking into 
consideration 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995); 
(2) entitlement to a total disability 
rating based on individual 
unemployability, for the purpose of 
accrued benefits; (3) entitlement to DIC 
under 38 U.S.C.A. § 1318.  

Note:  To the extent that the claims for 
(1) entitlement to secondary service 
connection for lupus, for the purpose of 
accrued benefits; (2) entitlement to a 
total disability rating based on 
individual unemployability, for the 
purpose of accrued benefits; and (3) 
entitlement to DIC under 38 U.S.C.A. 
§ 1318, have not yet been considered by 
the RO, the appellant and her 
representative are advised that a Notice 
of Disagreement (NOD), must be filed on 
any of these issues that remain adverse 
to the appellant and with which she 
chooses to appeal.  The referenced issues 
have been raised by the record and are 
considered inextricably intertwined; 
however, they are not in appellate status 
at this time.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

5.  Following the completion of the 
foregoing, the RO should then 
readjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any other matter, 
including any additional issues raised by the appellant, the 
RO should issue a Supplemental Statement of the Case on all 
issues in appellate status, and the appellant and her 
representative should be provided an opportunity to respond 
thereto.  Thereafter, the case should then be returned to the 
Board for further appellate review, if otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual as to ultimate outcome warranted.  No 
action is required of the appellant unless she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




